Case 6:15-cv-01043-PGB-TBS Document 181 Filed 02/26/19 Page 1 of 16 PageID 3956



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

     LIZNELIA BAEZ,

            Plaintiff,

     v.                                                     Case No: 6:15-cv-1043-Orl-40TBS

     LTD FINANCIAL SERVICES, L.P.,

            Defendant.


                               REPORT AND RECOMMENDATION

            Pending before the Court is Plaintiff's Renewed Motion for Attorneys’ Fees, Costs,

     and Incentive Award (Doc. 173) in this class action suit brought under the Fair Debt

     Collection Practices Act (“FDCPA”), 15 U.S.C. §1692k(a)(3). Defendant has filed its

     response contesting the reasonableness of the fees and costs sought, but not contesting

     the incentive award (Doc. 179). Upon due consideration, I respectfully recommend that

     the motion be GRANTED in part and DENIED in part.

                                             Background

            On June 25, 2015, Plaintiff filed this lawsuit alleging violations of the FDCPA (Doc.

     1). The class was certified, and the case was tried to a jury in May 2017 (Docs. 106, 119).

     The jury returned a verdict in favor of Plaintiff and the class and final judgment was

     entered on June 2, 2017 (Doc. 134). In the judgment, Plaintiff was awarded $1,000.00 in

     statutory damages and the class recovered $49,361.29 (Id.). Counsel was directed to file

     any motion for attorney’s fees and expenses, motion for any class representative

     incentive award, and any bill of costs within fourteen days of the final judgment (Id.).
Case 6:15-cv-01043-PGB-TBS Document 181 Filed 02/26/19 Page 2 of 16 PageID 3957



            Plaintiff’s first motion for an award of attorneys’ fees, expenses and for a class

     representative award was denied without prejudice (Docs. 138, 140). In her second

     motion, Plaintiff requested $186,450.00 in fees and $20,495.81 in costs, plus a class

     representative incentive award of $2,500.00 to be paid out of the statutory damages

     awarded to the class (Doc. 141).

            On August 24, 2017, Defendant appealed the final judgment to the Eleventh Circuit

     Court of Appeals (Doc. 162). On January 24, 2018, the Court denied Plaintiff’s second

     motion for attorneys’ fees without prejudice, due to the pending appeal (Doc. 170). Leave

     was given to refile the motion after entry of any mandate by the Eleventh Circuit (Id.). On

     December 7, 2018, the Eleventh Circuit affirmed the judgment and the mandate was

     issued on January 7, 2019 (Docs. 171, 172). The instant motion and response timely

     followed.

                                              Discussion

            Class counsel request an award of $253,650.00 in attorney fees and $23,042.22 in

     costs for a total of $276,692.00 for their time and expenses through January 19, 2019

     (Doc. 173). Plaintiff seeks a class representative incentive award of $2,500.00, to be paid

     out of the statutory damages awarded to the class. (Id.). The motion is supported by

     exhibits which include time sheets from the firm of Varnell Warwick, P.A. (Doc. 173-1);

     the Declaration of Plaintiff’s lawyer Brian W. Warwick (Doc. 173-2); the Declaration of

     Plaintiff’s lawyer Janet R. Varnell (Doc. 173-3); the Declaration of Plaintiff’s lawyer David

     Lietz (Doc. 173-4); two Declarations by John Yanchunis of the firm Morgan & Morgan

     (Docs. 173-5, 173-6); the Declaration of former state court judge James C. Hauser (Doc.

     173-7); the Declaration of Ira Rhiengold, Executive Director, National Association of

     Consumer Advocates (Doc. 173-8); the United States Consumer Law Attorney Fee



                                                  -2-
Case 6:15-cv-01043-PGB-TBS Document 181 Filed 02/26/19 Page 3 of 16 PageID 3958



     Survey Report 2015-2016 (Doc. 173-9); a list of settled cases where courts have

     approved attorney’s fee awards for class counsel within the past three years and a

     compilation of court orders in those cases (Docs. 173-11, 173-12); an Order in Garner v.

     Frontier Communications Corporate Services, Inc., Case No. 2017-SC-12908-O, County

     Court for the Ninth Judicial Circuit in and for Orange County, Florida (November 13,

     2018) (Doc. 173-13); and a list of costs with supporting invoices (Doc. 173-14).

            Attorneys’ Fees

            The FDCPA provides for the payment of costs and reasonable attorney’s fees to

     successful consumers. 1 As explained by the Eleventh Circuit:

                      The FDCPA authorizes an award to any successful plaintiff of
                      the costs of the action and a “reasonable attorney's fee as
                      determined by the court.” 15 U.S.C. § 1692k(a)(3). In
                      interpreting this provision, we have held that Supreme Court
                      precedent in the civil rights fee-shifting context is applicable.
                      Hollis, 984 F.2d at 1161 (“Although [Blum v. Stenson, 465
                      U.S. 886, 104 S.Ct. 1541, 79 L.Ed.2d 891 (1984)] was
                      decided in the context of the civil rights fee-shifting statute, its
                      principles are equally applicable here.”). Under the Supreme
                      Court's approach, we said, “[t]he initial estimate of a
                      reasonable attorney's fee is properly calculated by multiplying
                      the number of hours reasonably expended on the litigation
                      times a reasonable hourly rate.” Id. (quoting Blum, 465 U.S. at
                      888, 104 S.Ct. 1541). In addition, “‘reasonable fees' under §
                      1988 are to be calculated according to the prevailing market
                      rates in the relevant community.” Id. (quoting Blum, 465 U.S.
                      at 888, 104 S.Ct. 1541). Our clear precedent thus requires a
                      district court, when awarding attorneys' fees under the
                      FDCPA—like under the typical fee-shifting statute—to do the
                      following:


            1
                The Act states:

            “Except as otherwise provided in this section, any debt collector who fails to comply with any
            provision of this subchapter with respect to any person is liable to such person in an amount equal
            to the sum of--[actual damages] [statutory damages] and (3) in the case of any successful action to
            enforce the foregoing liability, the costs of the action, together with a reasonable attorney's fee as
            determined by the court.”

     15 U.S.C. §1692k(a)(3).



                                                        -3-
Case 6:15-cv-01043-PGB-TBS Document 181 Filed 02/26/19 Page 4 of 16 PageID 3959



                   [“]The starting point in fashioning an award of attorney's fees
                   is to multiply the number of hours reasonably expended by a
                   reasonable hourly rate. This “lodestar” may then be adjusted
                   for the results obtained. Although a district court has wide
                   discretion in performing these calculations, the court's order
                   on attorney's fees must allow meaningful review—the district
                   court must articulate the decisions it made, give principled
                   reasons for those decisions, and show its calculation.[“]

     Moton v. Nathan & Nathan, P.C., 297 F. App’x 930, 931–32 (11th Cir. 2008), quoting

     Loranger v. Stierheim, 10 F.3d 776, 781 (11th Cir.1994); see also Hensley v. Eckerhart,

     461 U.S. 424 (1983); Norman v. Hous. Auth. of the City of Montgomery, 836 F.2d 1292,

     1299 (11th Cir. 1988).

            “[T]he lodestar as calculated in Hensley presumptively includes all of the twelve

     factors derived from the ABA Code of Professional Responsibility DR 2—106 (1980), and

     adopted in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974),

     except on rare occasions the factor of results obtained and, perhaps, enhancement for

     contingency.” Norman, 836 F.2d at 1299. The Johnson factors are: (1) the time and labor

     required; (2) the novelty and difficulty of the questions; (3) the skill requisite to perform the

     legal service properly; (4) the preclusion of other employment by the attorney due to

     acceptance of the case; (5) the customary fee; (6) whether the fee is fixed or contingent;

     (7) time limitations imposed by the client or the circumstances; (8) the amount involved

     and the results obtained; (9) the experience, reputation, and ability of the attorneys; (10)

     the “undesirability” of the case; (11) the nature and length of the professional relationship

     with the client; and (12) awards in similar cases. Johnson, 488 F.2d at 717-19 (abrogated

     on other grounds by Blanchard v. Bergeron, 489 U.S. 87 (1989)).

            “[T]he fee applicant bears the burden of establishing entitlement to an award and

     documenting the appropriate hours expended and hourly rates.” Hensley, 461 U.S. at 437.




                                                   -4-
Case 6:15-cv-01043-PGB-TBS Document 181 Filed 02/26/19 Page 5 of 16 PageID 3960



     The amount of time billed is viewed as “the most useful starting point for determining the

     amount of a reasonable fee.” Hensley, 461 U.S. at 433. The applicant should present

     records detailing the work performed. Once the party seeking fees produces adequate

     billing records, the opponent “has the burden of pointing out with specificity which hours

     should be deducted.” Rynd v. Nationwide Mutual Fire Ins. Co., No. 8:09-cv-1556-T-

     27TGW, 2012 WL 939387, at *3 (M.D. Fla. Jan. 25, 2012) (quoting Centex-Rooney Const.

     Co., Inc. v. Martin Cnty, 725 So. 2d 1255, 1259 (Fla. 4th DCA 1999)); Norman, 836 F. 2d at

     1301. A reasonable hourly rate is “the prevailing market rate in the relevant legal

     community for similar services by lawyers of reasonably comparable skills, experience,

     and reputation.” Norman, 836 F.2d at 1299 (citations omitted).

            “When awarding an attorney’s fee, the ‘[c]ourts are not authorized to be generous

     with the money of others, and it is as much the duty of the courts to see that excessive

     fees and expenses are not awarded as it is to see that an adequate amount is awarded.’”

     Oden v. Vilsack, No. 10-00212-KD-M, 2013 WL 4046456, at *4 (S.D. Ala., Aug. 9, 2013)

     (quoting Am. Civil Liberties Union of Ga. v. Barnes, 168 F.3d 423, 428 (11th Cir. 1999)).

     “Ultimately, the computation of a fee award is necessarily an exercise of judgment,

     because ‘[t]here is no precise rule or formula for making these determinations.’” Villano v.

     City of Boynton Beach, 254 F.3d 1302, 1305 (11th Cir. 2001) (quoting Hensley, 461 U.S.

     at 436).

            Plaintiff and the class were clearly successful, and Defendant does not dispute that

     they are entitled to an award of reasonable attorneys’ fees and costs. Accordingly, I find

     that Plaintiff and the class have established entitlement.

            Turning to the amount of fees, Plaintiff and the class claim the work of four lawyers

     and a paralegal as follows:



                                                  -5-
Case 6:15-cv-01043-PGB-TBS Document 181 Filed 02/26/19 Page 6 of 16 PageID 3961



             Professional                 Ho urs claimed         Rate           Lodestar

      Brian W. Warwick, Esq.       199.50 hours                  $500 =      $99,750.00

      Janet R. Varnell, Esq.       120 hours                     $500 =      $60,000.00

      David K. Lietz, Esq.         165.60 hours                  $500 =      $82,800.00

      Steven Simmons, Jr., Esq. 34.60 hours                      $300 =      $10,380.00

      Karen Stroly, paralegal      4.8 hours                     $150 =      $720.00

                TOTAL              524.50 hours                         $253,650.00


            Defendant claims that counsel seeks an unreasonable amount of time at excessive

     rates. I agree.

            Amount of time reasonably billed

            Plaintiff seeks reimbursement for the services of four attorneys. Included in this

     group are three well qualified senior attorneys each charging $500 per hour. In addition to

     the 485.1 hours in partner time, a fourth attorney, assumed to be an associate, and a

     paralegal of unknown experience also provided services. While the motion presents a

     great deal of argument and support for the rates sought, it is remarkably sparse as to the

     reasonableness of the hours spent. The time sheets are voluminous but not terribly

     illuminating, and leave me with more questions than are answered by the record before

     me.

            Counsel do not explain why, given their exceptional level of experience and

     qualifications, this case required the services of so many high-level attorneys. Too many

     cooks in a kitchen can lead to unnecessary duplication of effort and, as Defendant notes,

     that is evident by the numerous “confer with team” meetings claimed here. Defendant

     cites to the Supplemental and Corrected Declaration of Ernest H. Kohlmyer, III, a




                                                  -6-
Case 6:15-cv-01043-PGB-TBS Document 181 Filed 02/26/19 Page 7 of 16 PageID 3962



     shareholder in the Orlando firm of Urban Their & Federer, who states “in FDCPA cases,

     there is rarely a need for more than a single experienced attorney to prosecute cases

     through trial and the instant matter does not present any unique legal or factual issues

     that would require multiple attorneys for prosecution.” (Doc. 153-1). While it is not

     unreasonable for Plaintiff to have more than one attorney prosecuting this class action,

     she has not justified the reasonableness of three or more. Consequently, I find the case

     was overstaffed and a reduction of time to account for this is appropriate.

            Defendant has identified 31.4 hours spent by Plaintiff’s counsel in conferences

     with one another (Doc. 179 at 9-13). While a certain amount of conferencing with co-

     counsel is reasonable and necessary, the total amount claimed reflects duplicative work

     and is not justified, especially at rates of $500 per hour. Not only does the record show

     numerous conferences, some of those conferences were about staffing issues, including

     0.5 hours of Mr. Warwick’s time and 0.5 hours of Ms. Varnell’s time for meetings with

     each other about bringing “David into case.” Once the decision to add another lawyer was

     made, Mr. Lietz took 0.8 hours to “draft… Motion to Appear Pro Hac Vice;” and billed 3.5

     hours to “review entire case file.” Internal discussions regarding the staffing of a case and

     time spent by a new attorney getting up to speed are not reasonably charged to

     Defendant, especially considering that the case was already staffed by two highly

     experienced partners. A reduction of 18 partner level hours is appropriate for conferences

     and discussions that were duplicative or that otherwise did not advance the case.

            The impact of Plaintiff’s counsels’ approach is seen most clearly in the preparation

     for and attendance at trial. At the two-day trial there were two live witnesses both of whom

     testified for less than one hour (Doc. 136). Ms. Varnell’s involvement at trial was limited to

     the direct examination of Plaintiff and reading a portion of Jim Glaus’s deposition



                                                  -7-
Case 6:15-cv-01043-PGB-TBS Document 181 Filed 02/26/19 Page 8 of 16 PageID 3963



     testimony. Her claim for 29 hours of time preparing for and attending trial is excessive,

     given this limited involvement. Mr. Lietz’s participation at trial was limited to giving

     Plaintiff’s opening statement and teaming with Ms. Varnell to read a small portion of Mr.

     Glaus’s deposition testimony. His claim of 50.5 hours for time spent traveling to/from,

     preparing for, and attending the trial is also excessive. I recommend a reduction o f 50%

     of these claimed hours for both attorneys (14.5 hours for Ms. Varnell, and 25 hours for Mr.

     Lietz), due to this limited involvement.

            Defendant seeks a 53.8 hours reduction for time Plaintiffs’ counsel spent traveling

     to and from court hearings, depositions and mediation. To the extent this time involved

     multiple attorneys attending the same proceeding, not all the time is shown to be

     compensable for the reasons stated above. Additionally, travel time for non-resident pro

     hac vice lawyers to travel to Orlando is not compensable, especially given the availability

     of other qualified lawyers within this district. “While [a party] is certainly free to choose

     whatever staffing arrangements it desires in litigating a case, when it seeks to visit the

     cost of that choice on its adversary, it is only entitled to reimbursement of reasonable

     costs.” Chemische Fabrik Budenheim K G v. Bavaria Corp. Int'l, No. 6:08-cv-1182-

     ORL22DAB, 2010 WL 98991, at *5 (M.D. Fla. Jan. 6, 2010) (emphasis original). Now, I

     find 25 hours of partner time to be reasonable for necessary travel, resulting in a

     reduction of 28.8 hours of partner time.

            Defendant has identified 2.5 hours of partner time spent seeking extensions of

     deadlines. I agree that extensions sought for Plaintiff’s counsel’s convenience and not

     due to actions of Defendant are not properly charged to Defendant. The 2.5 hours of

     partner time for this task should be disallowed.




                                                   -8-
Case 6:15-cv-01043-PGB-TBS Document 181 Filed 02/26/19 Page 9 of 16 PageID 3964



             Defendant takes issue with the time Plaintiff’s counsel spent preparing and filing

     deposition designations which the Court found both untimely and sanctionable (See Doc.

     170; and Doc. 155 at 19-21). I agree that eight time entries (all partner time) related to

     designated deposition testimony for a total of 7.0 ho urs m ust be disallowed.

             Defendant asks the Court to disallow Mr. Warwick’s claim of 2.5 ho urs spent on

     April 27, 2017, travelling to and from Orlando to “meet with courtroom deputy to become

     familiar with the courtroom technology systems,” arguing that this is a non-attorney task.

     While I agree that the time should be excised as a matter of billing judgment, I do not

     agree with Defendant’s characterization of the time. Knowledge of how to use Court

     equipment that will aid in the presentation of the case to a jury is definitely an attorney

     task. It is however, not a task unique to this particular case. Any lawyer likely to appear

     before the Court is expected to know how to use the equipment, so this is more of a

     general education matter (like a CLE class) and should not be billed to one’s adversary.

     The time should be disallowed.

                 Although not specifically identified by Defendant, I find additional entries suspect.

     The time sheets list services with respect to the appeal, but such fees must be sought in

     the appellate court, and I see no referral from the appellate court to this Court to

     adjudicate any petition for appellate fees that may have been filed there. 2 Absent briefing


             2
              As noted by the Memorandum to Counsel or Parties that accompanied the Eleventh Circuit’s
     decision affirming the final judgment: The timing, format, and content of a motion for attorney’s fees and an
     objection thereto is governed by 11th Cir. R. 39-2 and 39-3 (Doc. 171 at 1). 11th Cir. Rule 39-2 provides:

             11th Cir. R. 39-2 Attorney’s Fees.

             (a) Time for Filing. Except as otherwise provided herein or by statute or court order, an
             a pplication for attorney’s fees must be filed with the clerk within 14 days after the time to file a
             p etition for rehearing or rehearing en banc expires, or within 14 days after entry of an order
             d isposing of a timely petition for rehearing or denying a timely petition for rehearing en banc,
             whichever is later. For purposes of this rule, the term “attorney’s fees” includes fees and expenses
             authorized by statute, but excludes damages and costs sought pursuant to FRAP 38, costs taxed



                                                         -9-
Case 6:15-cv-01043-PGB-TBS Document 181 Filed 02/26/19 Page 10 of 16 PageID 3965



     establishing the authority of this Court to award fees for services in another court, time

     spent after entry of final judgment, other than that reasonably expended on the instant

     motion, is not compensable by this Court. According to the time sheets, all services after

     August 24, 2017 (the date of filing the Notice of Appeal), save for 1 hour spent reviewing

     this Court’s Order denying without prejudice the previous motion for attorney’s fees, was

     directly related to the appeal. I recommend disallowance of 4.80 hours of paralegal time, 3

     and 77.6 hours of partner time for these services, unless Plaintiff can show that the

     appellate claim is properly before this Court.

             With the above in mind, I find the following hours to be reasonable and

     recommend an award of same:

             Partner time:       309.2 hours (485.1 minus deductions of 175.9 itemized above)

             Associate:         34.6 hours

             Reasonable Rates

             The supporting declarations establish that the firm of Varnell & Warwick focuses

     almost exclusively on consumer class actions and litigation (Doc. 173-2). Mr. Warwick has

     been practicing for 19 years within the area of complex consumer litigation and has acted

     as lead counsel in numerous class actions. Ms. Varnell has been practicing for 24 years in




             pursuant to FRAP 39, and sanctions sought pursuant to 11th Cir. R. 27-4.

                  ***
             (d) Motion to Transfer. Any party who is or may be eligible for attorney’s fees on appeal may,
             within the time for filing an application provided by this rule, file a motion to transfer consideration
             o f attorney’s fees on appeal to the district court or administrative agency from which the appeal was
             taken.

     (emphasis supplied). The record does not include an application for attorney’s fees or any motion to
     transfer that filed or granted in the appellate court.
             3
                It appears that the paralegal only billed on appellate matters and was not used during the pretrial
     and trial phase. As such, no award is appropriate made for her time.



                                                         - 10 -
Case 6:15-cv-01043-PGB-TBS Document 181 Filed 02/26/19 Page 11 of 16 PageID 3966



     consumer law and has served on several prestigious consumer law committees and

     boards. Mr. Lietz is of counsel with the firm, has been practicing law for 27 years and has

     “been lead counsel in bench and jury civil trials in both state and federal courts across the

     country for over 25 years.” (Doc. 173-4). There is no information provided as to Mr.

     Simmons’s experience or qualifications, other than that he was employed by the firm in the

     earlier stages of the case (Doc. 173-2). Also absent is information with respect to Ms.

     Stroly. Still, as she has not performed any services in the case before this Court, I do not

     discuss whether her rate is reasonable.

            Plaintiff argues that $500 per hour is reasonable for Mr. Warwick, Ms. Varnell and

     Mr. Lietz. I review this assertion in the context of the Johnson factors.

            The time and labor required, the novelty and difficulty of the questions, and the skill

     required to perform the legal service properly are all factors that support a rate on the

     higher end. This was a class action, which requires a greater amount of labor than a

     garden variety one-party plaintiff case. Additionally, the case was vigorously litigated and

     tried to a jury, distinguishing it from those cases that require little motion practice before

     settling without a trial.

            The preclusion of other employment by the attorney due to acceptance of the case

     is not, to my mind, a persuasive factor, as there is no showing that three partners were

     necessary to litigate the case. As for the customary fee and whether the fee is fixed or

     contingent, counsel represent that the fee was completely contingent and rely on the

     Consumer Law Attorney Fee Survey Report to show that the requested fee is within the

     range of fees found to be customarily charged by other attorneys. According to the Report,

     the median rate for attorneys handling class action consumer cases in Florida is $475 per

     hour, and the hourly rate for lawyers with 16-20 years of experience is $525. Plaintiff



                                                  - 11 -
Case 6:15-cv-01043-PGB-TBS Document 181 Filed 02/26/19 Page 12 of 16 PageID 3967



     argues that the median rate for consumer class action lawyers in Orlando is $500 an hour,

     with an average hourly rate of $467 for lawyers with 16-20 years experience and $494 for

     lawyers with 21-25 years of experience. The Report also finds rates below $500 an hour to

     be the average for similar litigation. Regardless, courts in this district have found the

     survey report not persuasive for purposes of determining a reasonable hourly rate. See,

     e.g., Raimondi v. Zakheim & Lavrar, P.A., Case No. 6:11-cv-480-Orl-31DAB, 2012 WL

     1382255, at *6 (M.D. Fla. Apr. 5, 2012) (collecting cases and finding reliance on United

     States Consumer Law Attorney Fee Survey Report unpersuasive) report and

     recommendation adopted, 2012 WL 1382221 (M.D. Fla. Apr. 20, 2012).

            Time limitations imposed by the client or the circumstances is a neutral factor, as is

     any perceived “undesirability” of the case. If anything, because the FDCPA provides for

     attorney’s fees if a plaintiff is successful, this case was more desirable than those where

     there is no statutory entitlement to fees. The nature and length of the professional

     relationship is neutral, as this is not an established client or ongoing matter.

            The amount involved and the results obtained, and the experience, reputation, and

     ability of the attorneys support a partner level fee on the higher end. The supporting

     documentation substantiates the expertise and bona fides of Mr. Warwick, Ms. Varnell and

     Mr. Lietz. And, while the amount recovered for Plaintiff and the class is not particularly

     impressive, Plaintiff and the class prevailed on all matters and the award included 1% of

     Defendant’s net worth according to the evidence presented at trial (Doc. 133, n. 1).

            Hourly rates in FDCPA cases in this district are usually well below $500 per hour.

     Three years ago, Judge Wilson found $250 per hour to be reasonable for well-experienced

     lawyers trying a FDCPA case to verdict in Tampa, but that was not a class action.

     Anderson v. MFP, Inc., No. 8:12-cv-1843-T-TGW (M.D. Fla. Aug. 25, 2015). More



                                                  - 12 -
Case 6:15-cv-01043-PGB-TBS Document 181 Filed 02/26/19 Page 13 of 16 PageID 3968



     recently, Judge Wilson found $350 an hour to be a reasonable rate for an experienced

     partner in a case that was decided on a default judgment. Lietz v. Oxford Law, LLC, 8:15-

     CV-2211-T-23TGW, 2016 WL 2897469, at *3 (M.D. Fla. Apr. 22, 2016), report and

     recommendation adopted, 2016 WL 2787099 (M.D. Fla. May 13, 2016). In Orlando, hourly

     rates of $350 have been recently approved in FDCPA cases. See Alston v. Summit

     Receivables, No. 6:17-CV-1723ORL31DCI, 2018 WL 3448595, at *10 (M.D. Fla. June 27,

     2018), report and recommendation adopted, 2018 WL 3436789 (M.D. Fla. July 17, 2018)

     (collecting cases). And, District Judge Howard recently found a reasonable rate for Ms.

     Varnell and Mr. Warwick to be $350 an hour in an FDCPA class action settlement case in

     this district. Prindle v. Carrington Mortgage Services, LLC, No. 3:13-cv-1349-J-34PDB

     (M.D. Fla. Dec. 1, 2017).

            The Court is “an expert on the question [of attorneys’ fees] and may consider its

     own knowledge and experience concerning reasonable and proper fees and may form an

     independent judgment either with or without the aid of witnesses as to value.” Norman, 836

     F.2d 1303 (quoting Campbell v. Green, 112 F.2d 143, 144 (5th Cir. 1940)). Viewed

     holistically, I conclude the rate of $400 per hour for the services of Mr. Warwick, Ms.

     Varnell and Mr. Lietz to be reasonable for successfully prosecuting this contested FDCPA

     class action suit through jury verdict. The increased rate reflects the nature of the work

     involved, which was more complex than either a settlement or a default.

            As for the work of Mr. Simmons, absent any information as to his experience or

     qualifications, there is no support for a rate of $300 an hour. Accordingly, I have treated

     him as a newly minted associate or paralegal and suggest a rate of $150 an hour. See

     Castro v. Capital One Servs., LLC, Case No. 8:16-cv-889-T-17TGW, 2017 WL 6765246,

     at *3 (M.D. Fla. Dec. 15, 2017) (finding that a reasonable hourly rate for attorneys in



                                                 - 13 -
Case 6:15-cv-01043-PGB-TBS Document 181 Filed 02/26/19 Page 14 of 16 PageID 3969



     FDCPA and FCCPA cases ranged between $100.00 and $300.00) report and

     recommendation adopted, 2018 WL 276126 (M.D. Fla. Jan. 2, 2018).

             Now, I recommend calculating the lodestar as follows:

             Partner time:            309.2 hours x $400 = $123,680.00

             Associate:               34.6 hours x $150 = $5,190.00

                     TOTAL:                            $128,870.00

                 Costs

             Plaintiff seeks $23,042.22 “in litigation costs under 28 USCA §.” (Doc. 173 at 22). It

     is assumed that Plaintiff is seeking reimbursement of costs under 28 U.S.C. § 1920, but

     her lawyers have not filed a Bill of Costs. Instead, they attached Exhibit N, which is

     unsworn and purports to list various expenditures, some of which are not shown to be

     within the scope of Section 1920. 4 While I find Plaintiff is entitled to recover costs, I

     recommend that she seek recovery by filing a Bill of Costs to be taxed by the Clerk in the

     usual course.

             Incentive Award

             Plaintiff also requests a class representative incentive award of $2,500.00. She

     proposes that this incentive award be paid out of the common fund of statutory damages

     ($49,361.29), before it is awarded to the class. She argues that this incentive award is

     reasonable given her contributions to the case. Defendant does not object.

             “[C]ourts routinely approve incentive awards to “compensate plaintiffs for the

     services they provided and the risks they incurred during the course of the class action

     litigation.” Allapattah Servs., Inc. v. Exxon Corp., 454 F. Supp. 2d 1185, 1218-19 (S.D.


             4
              For example, the Exhibit lists “Appellate costs Not Reimbursed in Bill of Costs.” Plaintiff filed for
     and recovered certain costs at the appellate level. I have no idea what this entry refers to and Plaintiff has
     not established that she is entitled to an award of same in this Court.



                                                          - 14 -
Case 6:15-cv-01043-PGB-TBS Document 181 Filed 02/26/19 Page 15 of 16 PageID 3970



     Fla. 2006) (quoting Ingram v. Coca-Cola Co., 200 F.R.D. 685, 694 (N.D. Ga. 2001))

     (collecting cases); see also Palmer v. Dynamic Recovery Sols., LLC, No. 6:15-CV-59-

     ORL-40KRS, 2016 WL 2348704, at *9 (M.D. Fla. May 4, 2016) (“Incentive awards are

     also regularly approved where the plaintiff achieved substantial benefits for the class.”)

     Ms. Baez played an important and substantial role in this action. She was an active

     participant, was deposed, presumably was present at mediation, and testified at trial. The

     amount of the award does not appear excessive or otherwise unreasonable. Absent

     objection, I find the circumstances warrant an incentive award to her of $2,500.00, to be

     paid from the statutory damages awarded to the class.

                                         Recommendation

            Upon consideration of the foregoing, I respectfully recommend that:

            (1) Plaintiff’s renewed motion for attorney’s fees, costs and incentive award (Doc.

     173) be granted in part and denied in part;

            (2) The Court award attorney’s fees to Plaintiff and the class in the total amount of

     $128,870.00;

            (3) The Court direct Plaintiff and the class to file a Bill of Costs to be taxed by the

     Clerk; and

            (4) The Court approve an incentive award of $2,500.00, to be paid to Liznelia Baez

     from the statutory damages awarded to the class.

                                           No tice to Parties

            A party has fourteen days from this date to file written objections to the Report and

     Recommendation’s factual findings and legal conclusions. A party’s failure to file written

     objections waives that party’s right to challenge on appeal any unobjected-to factual




                                                  - 15 -
Case 6:15-cv-01043-PGB-TBS Document 181 Filed 02/26/19 Page 16 of 16 PageID 3971



     finding or legal conclusion the district judge adopts from the Report and

     Recommendation. See 11th Cir. R. 3-1.

           RESPECTFULLY RECOMMENDED at Orlando, Florida on February 26, 2019.




     Copies furnished to:

           Presiding United States District Judge
           Counsel of Record
           Any Unrepresented Parties




                                                - 16 -
